Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim status: claims 2-4, 8-14, 16, and 18-24 are pending in this Office Action

Response to Arguments

Double patenting:
	The double patenting are rejected on the ground of nonstatutory double patenting.

Prior Art Reiection:
 	Applicant's arguments to claim 2 have been fully considered but they are deemed not persuasive. 
	Bansal teaches where opening a new database connection comprises requesting information from the database ([0116] operator console 370. [0058-0059] navigate through the data to obtain relevant information, such as information for diagnosing an anomalous condition … viewing a network service from the inside and outside. [0072] defects can then be processed … access by an operator through an interface. [0187] selecting a particular defect or incident … gathers the requested data and sends it to transaction server 164), and
generate an explain plan for the new database connection that is indicative of how the database conduct a search for the requested information ([0078] provide aggregated information regarding … a concurrency metric indicating number of method invocations that have started but not finished per interval, and a stalled metric indicating a number of method invocations that have started whose method invocation times have exceeded a specific threshold per interval … traffic monitoring data and application runtime data for a specific request and response can be saved, e.g., if an anomalous condition is detected, to allow a detailed analysis of a specific request-response pair on an as-needed basis … provided to another system, device or program code for further processing. [0085] application server 150 may access database server 151 or some other backend server to process the request Note: provide/report (stalled metric, response time, errors, etc.) is generate an explain plan)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 14-15, 17-18, 20-23 of Patent US9,935, 812.

Instant Application 
Patent US9,935, 812
Claim 2:
 A system for evaluating application performance, comprising: a processor configured to:
process a request, including invoking a function that accesses an external resource;
determine whether a response time associated with the invocation of the function exceeds a threshold;
in response to a determination that the response time exceeds the threshold:
mark the invocation of the function for post processing to obtain a marked invocation of the function; and
capture a runtime attribute associated with the marked invocation of the function; and
post process the marked invocation of the function to obtain additional performance information; and
a memory coupled to the processor, configured to provide the processor with instructions.
Claim 12
The system of Claim 2, wherein the external resource includes a web service.
Claim 11
The system of Claim 2, wherein the function was previously modified to include instrumentation code configured to measure response time.



A system for evaluating application performance, comprising: a processor configured to:
receive a plurality of external resource access calls that access a plurality of external resources, the plurality of external resources a web service resource;
process the plurality of external resource access calls, including for each external resource access call:
invoking an instrumented function that includes an original function that accesses an external resource and monitoring code to monitor the performance of invoking the original function;
determine a response time associated with said each external resource access call;
determine whether the response time associated with said each external resource access call exceeds a response time threshold;
use a result of the determination as a basis for whether to further process
the external resource access call including:
in the event that the response time exceeds the response time threshold:
capture a runtime attribute associated with the external resource access call that exceeds the response time threshold; and mark the external resource access call that exceeds the response time threshold for post processing to obtain diagnostic information
in the event that the response time does not exceed the response time threshold:
omit capturing the runtime attribute and omit marking with respect to the external resource access call that does not exceed the
response time threshold; and
perform post processing on the each marked external resource access call exceeding the response time threshold using at least in part the captured runtime attribute to obtain additional performance information, wherein performing post 
processing function includes additional diagnostic code used to analyze the original function that accesses an external resource, and wherein the post processing function is different from the instrumented function
a memory coupled to the processor, configured to provide the processor with
instructions.



Claim 3
The system of Claim 2, wherein:
the runtime attribute includes a stack trace associated with the marked invocation of the function; and
the processor is further configured to post process the marked invocation of the function comprises to:
analyze, based on the stack trace, the marked invocation of the function to identify code invoking the accessing of the external resource.

Claim 8
The system of Claim 1, wherein the runtime attribute includes a stack trace associated with the external resource access call that exceeds the response time threshold.
Claim 4
The system of Claim 3, wherein the post processing is performed asynchronously.
Claim 3
The    system of Claim 1,    wherein the post processing is performed asynchronously.

Claim 5

The system of Claim 2, wherein the function is a database access function
Claim 4
The system of Claim 1,    wherein the original function is a database access function.

Claim 6
The system of Claim 5, and the processor is further configured to generate an explain plan of the database access function.
Claim 5
The system of Claim 4,    and the post processing comprises generating an explain plan of the database access function

Claim 7
The system of Claim 6, wherein the runtime attribute includes database connection information associated with the invocation of the database access function, and generating the explain plan includes opening another database connection using the database connection information.
Claim 6
The system of Claim 5, wherein the runtime attribute includes database connection information associated with the invocation of the database access function, and generating the explain plan includes opening another database connection using the database connection information.
Claim 8
The system of Claim 7, wherein the database connection information includes user credential information, database host information and port information.
Claim 7
The system of Claim 6, wherein the database connection information
includes user credential information, database host information and port information.

Claim 9
The system of Claim 2, wherein the runtime attribute includes a parameter that is used to invoke the function.
Claim 9
The system of Claim 1, wherein the runtime attribute includes a parameter that is used to invoke the external resource access call that exceeds the response time threshold.

Claim 10
The system of Claim 2, wherein the runtime attribute includes a return value of the function.
Claim 10
The system of Claim 1, wherein the runtime attribute includes a return value of the external resource access call that exceeds the response time threshold.
Claim 11
The system of Claim 2, wherein the runtime attribute includes performance statistics.

Claim 11
The system of Claim 1, wherein the runtime attribute includes performance statistics.



Claim 13
The system of Claim 2, wherein the external resource includes a networking resource.
Claim 14
The system of Claim 1, wherein the external resource includes a networking resource.
Claim 14
A method for evaluating application performance, comprising:
processing a request, including invoking a function that accesses an external resource; determining whether a response time associated with invoking the function exceeds a threshold;
in response to a determination that the response time exceeds the threshold:
marking the function for post processing to obtain a marked invocation of the function; and
capturing a runtime attribute associated with the marked invocation of the function; and
post processing the marked invocation of the function to obtain additional performance information.


A system for evaluating application performance, comprising: a processor configured to:
receive a plurality of external resource access calls that access a plurality of external resources, the plurality of external resources comprising at least a database resource and a web service resource;
process the plurality of external resource access calls, including for each external resource access call:
invoking an instrumented function that includes an original function that accesses an external resource and monitoring code to monitor the performance of invoking the original function;
determine a response time associated with said each external resource access call;
determine whether the response time associated with said each external resource access call exceeds a response time threshold;
use a result of the determination as a basis for whether to further process
the external resource access call including:
in the event that the response time exceeds the response time threshold:
capture a runtime attribute associated with the external resource access call that exceeds the response time threshold; and mark the external resource access call that exceeds the response time threshold for post processing to obtain diagnostic information
in the event that the response time does not exceed the response time threshold:
omit capturing the runtime attribute and omit marking with respect to the external resource access call that does not exceed the

perform post processing on the each marked external resource access call exceeding the response time threshold using at least in part the captured runtime attribute to obtain additional performance information, wherein performing post processing includes invoking a post processing function corresponding to the marked external resource access call using the corresponding captured runtime attribute, wherein the post
processing function includes additional diagnostic code used to analyze the original function that accesses an external resource, and wherein the post processing function is different from the instrumented function
a memory coupled to the processor, configured to provide the processor with
instructions.



Claim 15
The method of Claim 14, wherein the function is a database access function.
Claim 4
The system of Claim 1,    wherein the original function is a database access function
Claim 16
A computer program product for evaluating application performance, the computer program product being embodied in a computer readable storage medium and comprising computer instructions for:
processing a request, including invoking a function that accesses an external resource; determining whether a response time associated with invoking the function exceeds a threshold;
in response to a determination that the response time exceeds the threshold:
marking the function for post processing to obtain a marked invocation of the function; and
capturing a runtime attribute associated with the marked invocation of the function; and
post processing the marked invocation of the function to obtain additional performance information.


A system for evaluating application performance, comprising: a processor configured to:
receive a plurality of external resource access calls that access a plurality of external resources, the plurality of external resources comprising at least a database resource and a web service resource;
process the plurality of external resource access calls, including for each external resource access call:
invoking an instrumented function that includes an original function that accesses an 
determine a response time associated with said each external resource access call;
determine whether the response time associated with said each external resource access call exceeds a response time threshold;
use a result of the determination as a basis for whether to further process
the external resource access call including:
in the event that the response time exceeds the response time threshold:
capture a runtime attribute associated with the external resource access call that exceeds the response time threshold; and mark the external resource access call that exceeds the response time threshold for post processing to obtain diagnostic information
in the event that the response time does not exceed the response time threshold:
omit capturing the runtime attribute and omit marking with respect to the external resource access call that does not exceed the
response time threshold; and
perform post processing on the each marked external resource access call exceeding the response time threshold using at least in part the captured runtime attribute to obtain additional performance information, wherein performing post processing includes invoking a post processing function corresponding to the marked external resource access call using the corresponding captured runtime attribute, wherein the post
processing function includes additional diagnostic code used to analyze the original function that accesses an external 
a memory coupled to the processor, configured to provide the processor with
instructions.



Claim 17
The computer program product of Claim 16, wherein the function is a database access function..
Claim 4
The system of Claim 1,    wherein the original function is a database access function


The Claims of the present application are identical to the Claims of the patent Claims except obtain database connection information for the marked invocation of the function; open a new database connection based on the same database connection information for the marked invocation of the function, where opening a new database connection comprises requesting information from the database and generate an explain plan for the new database connection that is indicative of how the database conduct a search for the requested information. However, Bansal teaches open a new database connection based on the same database connection information for the marked invocation of the function ([0085] a request received from client 110 such as by sending the request to application server 150 … application server 150 may access database server 151 or some other backend server to process the request), where opening a new database connection comprises requesting information from the database ([0116] operator console 370. [0058-0059] navigate through the data to obtain relevant information, such as information for diagnosing an anomalous condition … 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 2-4, 8-14, 16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal (US20070266045), in view of Sonkin (US20050283457).
Regarding to claim 2: 
Bansal teaches A system for evaluating application performance, comprising: a processor configured to:
process a request, including invoking a function that accesses an external resource (fig.1, 101-103.[0065] Traffic sent to and from an application. [0070] processes the traffic to identify defects and incidents and gather statistics. Fig. 12, 1210 [0182] A request is received at an application at step 1210. The application processes the request. See Fig. 1D ), wherein the function corresponds to a database access function ([0057] The application monitoring system may monitor the execution of one or more applications … and/or application components … the components can include servlets, Java Server Pages, Enterprise Java Beans Java Database Connectivity components. [0084] Database server 151 is in communication with application server 150 and stores network service system information and other information for responding to client requests);
determine whether a response time associated with the invocation of the function exceeds a threshold ([0164] transactions having the particular URL and having a response time over the response time threshold, the transaction is identified as defective. [0071] defects can be detected by evaluating a request-response pair against defect criteria which may specify transaction types, a range of acceptable response times … defect criteria specifies a range of acceptable response times within which a response may be received after a request is sent, the request-response pair is defective if the response time falls outside the specified range);
in response to a determination that the response time exceeds the threshold ([0071] specifies a range of acceptable response times … the request-response pair is defective if the response time falls outside the specified range):
mark the invocation of the function for post processing to obtain a marked invocation of the function ([0070-0071] a defect such as a slow response to a request … defects can be detected by evaluating a request-response pair against defect criteria which may specify transaction types, a range of acceptable response times [0078] traffic monitoring data and application runtime data for a specific request and response can be saved, e.g., if an anomalous condition is detected, to allow a detailed analysis of a specific request-response pair on an as-needed basis . The integrated data may be accessed through the traffic monitoring system … and/or provided to another system, device or program code for further processing. Note: saved a defect (a slow response)is mark the invocation; Save a defect to analysis the request and/or provided saved defect to another system for further processing is post processing to obtain a marked invocation of the function. [0174] a signature parameter of a response time threshold may be used to identify defective transactions. For example, a transaction signature may be modified and saved as a defect definition. [0088] [0091] Transaction server 164 … receives transaction signatures from one or more recorders); and
capture a runtime attribute associated with the marked invocation of the function ([0078] traffic monitoring data and application runtime data for a specific request and response can be saved, e.g., if an anomalous condition is detected. [0161] recorders capture transaction data, generate transaction signatures from the transaction data and provide the signatures to transaction server 164)
post process the marked invocation of the function to obtain additional performance information ([0078] traffic monitoring data and application runtime data for a specific request and response can be saved, e.g., if an anomalous condition is detected, to allow a detailed analysis of a specific request-response pair on an as-needed basis. [0072] defect data and statistics can be aggregated. [0075] aggregating the data, storing the data, and providing the data to an operator through an interface or other output. Note: save defects to analysis and provided to another system for further processing is post processing; provide aggregating  defected data to an operator to further analysis is obtain additional performance information), comprising to:
obtain database connection information for the marked invocation of the
function ([0084] Database server 151 is in communication with application server 150 and stores network service system information and other information for responding to client requests. [0085] a request received from client 110 such as by sending the request to application server 150 … application server 150 may access database server 151 or some other backend server to process the request);
open a new database connection based on the same database connection
information for the marked invocation of the function ([0085] a request received from client 110 such as by sending the request to application server 150 … application server 150 may access database server 151 or some other backend server to process the request), where opening a new database connection comprises requesting information from the database ([0116] operator console 370. [0058-0059] navigate through the data to obtain relevant information, such as information for diagnosing an anomalous condition … viewing a network service from the inside and outside. [0072] defects can then be processed … access by an operator through an interface. [0187] selecting a particular defect or incident … gathers the requested data and sends it to transaction server 164), and
generate an explain plan for the new database connection that is indicative of how the database conduct a search for the requested information ([0078] provide aggregated information regarding … a concurrency metric indicating number of method invocations that have started but not finished per interval, and a stalled metric indicating a number of method invocations that have started whose method invocation times have exceeded a specific threshold per interval … traffic monitoring data and application runtime data for a specific request and response can be saved, e.g., if an anomalous condition is detected, to allow a detailed analysis of a specific request-response pair on an as-needed basis … provided to another system, device or program code for further processing. [0085] application server 150 may access database server 151 or some other backend server to process the request Note: provide/report (stalled metric, response time, errors, etc.) is generate an explain plan); and
a memory coupled to the processor, configured to provide the processor with instructions (Fig.5. [0125] The computer system includes one or more processors 550 and main memory 552).
Bansal teaches process a request, including invoking a function (see above, wherein the application would obviously be a function) but does not explicitly disclose the application is equivalent with a function.
Sonkin teaches clearly process a request, including invoking a function ([0073] functions of an exemplary API. [0042] A client can call a function … to the requested interface. [0037] API (application programming interface) allows processes to make calls to a database to invoke database services).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Sonkin and apply them on the teachings of Bansal to further implement process a request, including invoking a function.  One would be motivated to do so because in order to improve better system and method to provide A client can call a function to the requested interface (Sonkin, [0042]).
Regarding to claim 3: 
The system of Claim 2, wherein:
the runtime attribute includes a stack trace associated with the marked invocation of the function (Bansal [0110] the behavior of a transaction. [0004] collecting application runtime data … can use agents … Tracing refers to obtaining a detailed record, or trace, of the steps a computer program executes. One type of trace is a stack trace. [0057] The application runtime data can provide a transaction trace); and
the processor is further configured to post process the marked invocation of the function comprises to:
analyze, based on the stack trace, the marked invocation of the function to identify code invoking the accessing of the external resource (Bansal [0178] application code. [0110] The identified transactions are analyzed based on the defect definitions. [0068] Transactions can be detected based on transaction definitions which specify … parameters, which are found in the traffic  … in the HTTP request line. [0064] Agent 152 … monitor the execution of an application or other code at some other server). 
Regarding to claim 4: 
The system of Claim 3, wherein the post processing is performed asynchronously (Bansal [0078] traffic monitoring data and application runtime data for a specific request and response can be saved, e.g., if an anomalous condition is detected, to allow a detailed analysis of a specific request-response pair on an as-needed basis … provided to another system, device or program code for further processing. Note: saved the defect and provided to another system, device or program code for further processing is post processing is performed asynchronously)
Regarding to claim 8: 
The system of Claim 7, wherein the database connection information includes user credential information (Bansal [0089] transaction may include … a request identifier. [161] a URL associated with the transaction, user identification.[0103] identifies a session ID and/or user ID from the received components … a user ID is derived from a login transaction as part of a business transaction. The user identification module 260 then provides the session ID and/or user ID to the statistics and defects monitor 280), database host information and port information ([0138] The client and server filters may include one or more IP address ranges. [0161] a URL associated with the transaction, user identification, client machine identification, server machine identification [0083] multiple input ports to the specific output port. [0072] The aggregated statistics and defects … stored for access by an operator through an interface or other appropriate output)
Regarding to claim 9: 
The system of Claim 2, wherein the runtime attribute includes a parameter that is used to invoke the function (Bansal [0110] the behavior of a transaction [0078]  application runtime data for a specific request and response [0068] Transactions can be detected based on transaction definitions which specify the existence or non-existence or combination thereof of a set of name/value pairs, e.g., parameters, which are found in the traffic.  For example, parameter specification may include a matching type, a parameter type (e.g., URL, cookie, post, or query, or session), a name pattern, and a value pattern. URL parameters include name/value pairs that appear in the HTTP request line.).
Regarding to claim 10: 
The system of Claim 2, wherein the runtime attribute includes a return value of the function (Bansal [0071] specifies a range of acceptable response times … the request-response pair is defective if the response time falls outside the specified range).
Regarding to claim 11: 
The system of Claim 2, wherein the runtime attribute includes performance statistics (Bansal see fig. 15, 29 for open defects. [0047 ] fig. 29 … report list of a traffic monitoring system [0070] At step 103, the traffic monitoring system processes the traffic to identify defects and incidents and gather statistics. [0072] The aggregated statistics and defects … stored for access by an operator through)
Regarding to claim 12: 
The system of Claim 2, wherein the external resource includes a web service (Bansal [0172] transaction request was received from a particular client machine A by a particular front-end web server B).
Regarding to claim 13: 
The system of Claim 2, wherein the external resource includes a networking resource (Bansal Fig. 1A. 4. [0062] network monitoring system which monitors a network service. The network service includes an example network server 140 and an example application server 150).
Regarding to claim 14: 
 	[Rejection rationale for claim 2 is applicable].
Regarding to claim 16: 
[Rejection rationale for claim 2 is applicable].
Regarding to claim 18: 
The system of Claim 2, wherein the function was previously modified to include instrumentation code configured to measure response time ((Bansal, ([0164] transactions having the particular URL and having a response time over the response time threshold, the transaction is identified as defective. [0174] a signature parameter of a response time threshold may be used to identify defective transactions. For example, a transaction signature may be modified and saved as a defect definition. the function was previously modified)
Regarding to claim 19: 
The system of claim 2, wherein the explain plan indicates a number of rows of the database that were returned when the search was conducted for the requested information (Bansal, see fig.29 for incident report for defected rows (eg. Slow time))
Regarding to claims 20, 21: 
[Rejection rationale for claim 19 is applicable].

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal (US20070266045), in view of Sonkin (US20050283457), further in view of Cotner (US6816874)
Regarding to claim 22: 
Bansal-Sonkin teaches The system of claim 2, 
Bansal-Sonkin does not explicitly disclose wherein the response time comprises the total time between invocation of the function and when a response to the invocation of the function was received, minus any time that was spent on nested calls to child functions.
 wherein the response time comprises the total time between invocation of the function and when a response to the invocation of the function was received, minus any time that was spent on nested calls to child functions (Col 7 lines 45-65 “determines (at block 318) the end times for the CPU and lock/latch wait times received at block 300 and calculates (at block 320) the difference, i.e., the delta, of the beginning and end times … returning the difference for the CPU and latch/lock wait times. Col 4 lines 35-40 “CPU time … the total CPU time (in seconds and microseconds) used during the monitored event”. Col 4 lines 42-44 “Latch/Lock Contention Wait Time: The time a thread or application has to wait to obtain a lock to access a file”. Note: It’s well known in art that a lock wait occurs when a transaction tries to obtain a lock on a resource that is already held by another transaction; Latch/lock wait time (held by another transaction) is time that was spent on nested calls to child functions; Returning difference for the CPU time and latch/lock wait time is the total time minus any time calls to child functions)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Cotner and apply them on the teachings of Bansal- Sonkin to further implement wherein the response time comprises the total time between invocation of the function and when a response to the invocation of the function was received, minus any time that was spent on nested calls to child functions.  One would be motivated to do so because in order to improve better system and method to returning the difference for the CPU and latch/lock wait times (Cotner Col 7 lines 45-65).
Regarding to claims 23-24: 
[Rejection rationale for claim 19 is applicable].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449        
/HERMON ASRES/Primary Examiner, Art Unit 2449